DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a computer program per se.  Computer programs per se are abstract instructions.  Therefore, a computer program is not a physical thing (product) nor a process as they are not “acts” being performed.  As such, these claims are not directed to one of the statutory categories of invention (see MPEP 2106.01), but are directed to nonstatutory functional descriptive material.
It is noted that computer programs embodied on a computer readable medium or other structure, which would permit the functionality of the program to be realized, would be directed to a product and be within a statutory category of invention, so long as the computer readable medium is not disclosed as non-statutory subject matter per se (signals or carrier waves).  
It is further noted that a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP6317511 (Yamakawa ‘511).
Regarding claim 1:
Yamakawa ‘511 disclose an X-ray tomosynthesis apparatus comprising: 
an X-ray generator that irradiates a subject with an X-ray (1); 
an X-ray detector that detects an image obtained by projecting the X-ray transmitting through the subject onto a two-dimensional (2D) plane to obtain 2D measurement projection data (2); 
a mechanism unit that relatively moves at least one of the X-ray generator and the X-ray detector with respect to the subject and irradiates the subjects with X-rays from a plurality of different projection angles (Fig. 1, source 1 is moved from first position to second position in direction of arrow); 
a high absorber processing unit (136) that extracts each high absorber region of an X-ray included in the 2D measurement projection data for each of the plurality of projection angles and converts a data value of the high absorber region [0011]; and 
an image reconstruction unit (137) that reconstructs a tomosynthesis image based on a plurality of pieces of 2D measurement projection data processed by the high absorber processing unit (136), wherein the high absorber processing unit (136) includes a shift processing unit and a three-dimensional (3D) region extraction unit (151), the shift processing unit shifts the 2D measurement projection data in the 2D plane thereof so that when pieces of the 2D measurement projection data for each of the plurality of projection angles are arranged in a projection angle direction, a part or all of a range of the high absorber region included in the 2D measurement projection data overlaps at least a range of the 
Regarding claim 2:
Yamakawa ‘511 disclose the X-ray tomosynthesis apparatus according to claim 1, wherein the high absorber processing unit further includes a 2D region extraction unit (153), and the 2D region extraction unit performs a region expansion process using a point in a region occupied by the 3D region in the 2D measurement projection data as a second start point in the 2D measurement projection data to obtain a 2D region satisfying the predetermined condition, and defines the 2D region as a high absorber region of an X-ray included in the 2D measurement projection data [0021].
Regarding claim 3:
Yamakawa ‘511 disclose the X-ray tomosynthesis apparatus according to claim 1, wherein the high absorber processing unit further includes a spatial frequency increasing unit, and the spatial frequency increasing unit includes an interpolation processing unit (167) that sets each region of interest including the high absorber region in 2D projection data for each of the projection angles for the 2D measurement projection data before processing by the shift processing unit or the 2D measurement projection data after processing by the shift processing unit and before processing by the 3D region extraction unit, and performs an interpolation process on at least data in the region of interest to increase a spatial frequency, and a high-frequency emphasis processing unit that high-frequency emphasizes data after the interpolation process [0086].

Yamakawa ‘511 disclose an image processing apparatus for receiving and processing 2D measurement projection data for each of a plurality of projection angles, the image processing apparatus comprising: 
a high absorber processing unit (136) that extracts each high absorber region of an X-ray included in a plurality of pieces of the 2D measurement projection data and converts a data value of the high absorber region [0011]; and 
an image reconstruction unit (137) that reconstructs a tomosynthesis image based on a plurality of pieces of 2D measurement projection data processed by the high absorber processing unit (136), wherein the high absorber processing unit (136) includes a shift processing unit and a three-dimensional (3D) region extraction unit (151), the shift processing unit shifts the 2D measurement projection data in the 2D plane thereof so that when pieces of the 2D measurement projection data for each of the plurality of projection angles are arranged in a projection angle direction, a part or all of a range of the high absorber region included in the 2D measurement projection data overlaps at least a range of the high absorber region included in 2D measurement projection data at an adjacent projection angle in an in-plane direction of the 2D plane [0020], the 3D region extraction unit arranges the 2D measurement projection data for each of the plurality of projection angles shifted by the shift processing unit in the projection angle direction to obtain 3D measurement projection data, performs a region expansion process on the 3D measurement projection data from a preset first start point to obtain a 3D region satisfying a predetermined condition, and obtains a region occupied by the 3D region in the 2D measurement projection data [0020].
Regarding claim 12:
Yamakawa ‘511 disclose a program for causing a computer to function as high absorber processing means (136) that extracts each high absorber region of an X-ray included in a plurality of .
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4:
Yamakawa ‘511 disclose the X-ray tomosynthesis apparatus according to claim 2, but fail to teach the details of wherein after the 3D region extraction unit extracts the 3D region and before the 2D region extraction unit performs the region expansion process for the 2D measurement projection data, the shift processing unit shifts the 2D measurement projection data in a reverse direction to cancel out an amount of shifting the 2D measurement projection data.


Yamakawa ‘511 disclose the X-ray tomosynthesis apparatus according to claim 1, but fail to teach the details of wherein after the 2D region extraction unit performs the region expansion process on the 2D measurement projection data, the shift processing unit shifts the 2D measurement projection data in a reverse direction to cancel out a shift amount of shifting the 2D measurement projection data.
Regarding claim 6:
Yamakawa ‘511 disclose the X-ray tomosynthesis apparatus according to claim 3, but fail to teach the details of wherein after the 2D region extraction unit obtains the 2D region, the spatial frequency increasing unit samples data of the region of interest to reduce a spatial frequency.
Regarding claim 7:
Yamakawa ‘511 disclose the X-ray tomosynthesis apparatus according to claim 1, but fail to teach the details of wherein the shift processing unit sets each region of interest including the high absorber region in 2D measurement projection data for each of the plurality of projection angles, obtains a distance in the 2D plane between the region of interest of the 2D measurement projection data at a predetermined representative projection angle and the region of interest of the 2D measurement projection data at another projection angle to obtain a shift amount for each projection angle, and shifts the 2D measurement projection data at the projection angle by the obtained shift amount [0020].  Claims 8-10 are dependent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884